DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Ranieri, Nicola (EP 2414810 B1) teaches a hand-held detection device as used in the method includes a plurality of light sources configured to emit light at a plurality of different wavelengths so as to illuminate an object; at least one image acquisition device for receiving light returning from the illuminated object; and a means for determining from the returning light if the illuminated object is counterfeit. The object is a suspect pharmaceutical product (a tablet or a capsule). As described further herein, a user can arrange an authorized or authentic product and the suspect product and/or packaging in proximity to each other so that the object being illuminated is both the authorized product and suspect product.
Ranieri et al. (US 10007920) teaches a device for detecting a counterfeit product. The device includes: a plurality of light sources configured to emit light at a plurality of different wavelengths onto an object potentially including a suspect product; at least one image acquisition device adapted and configured to acquire image data; and a communications interface adapted and configured to transmit the image data to a computing device selected from the group consisting of: a tablet computer and a smartphone.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a detector to capture multiple digital signals at different predetermined wavelengths corresponding to a drug in the drug receptacle; and control circuit that is configured to: process the captured multiple digital signals in accordance with a trained machine-learning model, wherein the trained machine- learning model is trained on digital signals from at least an anomalous sample and an authentic drug sample, and identify an anomaly corresponding to the object in the receptacle based on at least the captured multiple digital signals, in accordance with the trained machine-learning model, wherein the receptacle, the at least one light source, the detector, and the control circuit are configured within the device.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641